Celebrezze, C. J.,
dissenting. The writ of mandamus is an extraordinary remedy which is customarily granted with caution. The conditions which must exist to support the issuance of a writ of mandamus are, as recently stated in State, *186ex rel. Heller, v. Miller (1980), 61 Ohio St. 2d 6, paragraph one of the syllabus, as follows:
“In order to grant a writ of mandamus, the court must find that relator has a clear legal right to the relief prayed for, that respondent is under a clear legal duty to perform the requested act, and that relator has no plain and adequate remedy at law. (State, ex rel. Harris, v. Rhodes, 54 Ohio St. 2d 41.)”
Since appellant has failed to demonstrate the lack of a plain and adequate remedy at law, I would, on the basis of this court’s prior ruling in State, ex rel. Williams, v. Canton (1977), 51 Ohio St. 2d 81, deny the writ.
In State, ex rel. Williams, v. Canton, supra, this court held in a unanimous opinion that the director was not entitled to a writ of mandamus directing Canton to fluoridate its water supply, where he had a remedy by way of seeking the statutory fine against the offending municipal officials pursuant to R. C. 6111.30.
Similarly, I submit that appellant has a plain and adequate remedy at law through the analogous forfeiture provisions of R. C. 6109.33, which permit the imposition of significant civil monetary penalties against any person who violates an order of the director. Thus, in my view, R. C. 6109.33 furnishes appellant with an effective means of enforcing the orders of the director.
However, the majority assumes that the foregoing civil penalty concept is not an “adequate” remedy. I fail to see how the majority can so readily conclude that a civil penalty is not an effective remedy when the record before us is totally devoid of evidence of any legal proceeding in which a civil penalty was attempted to be imposed on any public official. I cannot conclude that a civil penalty is an inadequate remedy until there is some indication that it has been employed — and found to be ineffective.
For all the foregoing reasons, there is no clear legal right for the issuance of this writ and I would accordingly deny it.